UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Travis Lane,

Richard Palmer, and

Lea Sutherland-Doane,

as Adm. Estate of David Sutherland,
Plaintiffs

Civil Action No. 1:17 CV 12356-PBS
United States of America
Philip Powell, and
F/V Foxy Lady,
Defendants

<
Nee Nee eee ee ee ees ae

PLAINTIFFS’ MOTION IN LIMINE TO STRIKE THE DEFENDANTS,
POWELL’S & F/V FOXY LADY’S EXPERT WITNESS, PETER MAHONEY

NOW COME the Plaintiffs in this Motion to Strike the Defendants’ Expert, Peter Mahoney
based on the lack of reliability of the evidence to the fact finder. The Plaintiffs request that the
Court conduct an analysis pursuant to F.R.E. 702 & 403. In support thereof the Plaintiffs state
the following:

1. Captain Mahoney’s report (Ex. 1) contains a series of legal and medical conclusions for
which he is not qualified to opine. His report also addresses vessel repair and
maintenance, which also does not appear to be his background;

2. Captain Mahoney’s CV (Ex. 2) contains no background, education, experience, nor
training in the medical field, nor legal field, and also contains none in the area of marine
towing and rescue, nor vessel repair and maintenance;

3. Captain Mahoney’s report fails to cite to any navigational rules, maritime regulations,
U.S.C.G. Search and Rescue regulations, nor literature on the topic of marine towing and
rescue, nor vessel repair and maintenance; and

4. Permitting testimony from a man without the requisite expertise to testify in response to a
real expert, such as Thomas Ciarametaro (Plaintiffs’ expert) would be highly prejudicial.

Based on the foregoing, the expected testimony of Captain Mahoney is not reliable nor
appropriate for introduction into evidence.

Plaintiffs,
Certificate of Service

I, Joseph M. Orlando, Jr., Esq. hereby certify that
this document(s) filed through the ECF system will
be sent electronically to the registered participants
as identified in the Notice of Electronic Filing and
paper copies will be sent to counsel for each party
on April 1, 2020.

/s/ Joseph M. Orlando, SJr.. Esq.
Joseph M, Orlando, Jr., Esq.

By their attorney,

/s/ Joseph M. Orlando, Jr., Esq.
Joseph M. Orlando, Jr., Esq.
BBO# 680995
ORLANDO & ASSOCIATES
One Western Avenue
Gloucester, MA 01930
Ph. (978) 283-8100
Fx. (978) 283-8507
Jmorlandojr(@orlandoassociates.com
